PER CURIAM.
The order denying appellant benefits, which was appealed to this court, is reversed and this cause is remanded for a new hearing, as it appears appellee is unable to furnish a transcript, contrary to section 120.57(l)(b)7, Florida Statutes (1991). See North Dade Security, Ltd. Corp. v. Department of State, Division of Licensing, 530 So.2d 1040 (Fla. 1st DCA 1988); Van Scoyoc v. York, 173 So.2d 483 (Fla. 2d DCA), cert. denied, 179 So.2d 214 (Fla.1965). Cf., Ariko v. Nicholson, 606 So.2d 435 (Fla. 5th DCA 1992). In the interim, until further proceedings are taken by appellee, and a further hearing is held, appellant’s benefits shall be fully restored.
REVERSED and REMANDED.
COBB, W. SHARP and THOMPSON, JJ., concur.